Exhibit 10.26
EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is made and entered into as of
December 31, 2015 (the "Effective Date") by and between CytRx Corporation, a
Delaware corporation ("Employer"), and Daniel Levitt, M.D., Ph.D., an individual
and resident of the State of California ("Employee").
WHEREAS, Employer desires to continue to employ Employee, and Employee is
willing to be employed by Employer, on the terms set forth in this Agreement.
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
1.            Employment.  Effective as of the Effective Date, Employer shall
employ Employee, and Employee shall serve, as Employer's Chief Medical Officer
and Executive Vice President on the terms set forth herein.
2.            Duties and Places of Employment.  Employee shall perform in a
professional and business-like manner, and to the best of his ability, the
duties described on Schedule 1 to this Agreement and such other duties as are
mutually agreed to in writing from time to time by Employee and Employer's
Chairman of the Board and Chief Executive Officer. Subject to the succeeding
sentences, Employee's services hereunder shall be rendered at Employer's San
Francisco office and its corporate offices in Los Angeles, California, except
for travel when and as required in the performance of Employee's duties
hereunder. Employee may work remotely from the San Francisco office and during
such time, Employee shall make himself readily accessible to Employer by
telephone, via the Internet or other remote access, as Employee deems reasonably
necessary for the performance of Employee's services hereunder.  Employer shall
make available to Employee remote computer access in Employer's San Francisco
office to Employer's computerized systems and shall provide technical and
hardware support.
3.            Time and Efforts.  Subject to this Section 3, Employee shall
devote all of his business time, efforts, attention and energies to Employer's
business. Employer agrees that Employee may continue to serve as a member of the
board of directors of Aquinox Corp. and as a member of the board of directors of
the San Francisco SPCA. In addition, Employee may serve on the board or advisory
committee of other companies or organizations or provide consulting services to
other companies or organizations, provided in each case that such company or
organization is not directly competitive with Employer.  Employee shall inform
Employer of such services.
4.            Term.  The term (the "Term") of Employee's employment hereunder
shall commence on the Effective Date and shall expire on December 31, 2016,
unless sooner terminated in accordance with Section 6.  Neither Employer nor
Employee shall have any obligation to extend or renew this Agreement.  In the
event that Employee's employment has not theretofore been terminated and
Employer does not offer to extend or renew Employee's employment under the
Agreement, following the expiration of the Term Employer shall continue to pay
Employee his salary as provided for in Section 5.2 during the one-year period
ending December 31, 2017.

--------------------------------------------------------------------------------

5. Compensation.  As total consideration for Employee's services hereunder,
Employer shall pay or provide Employee the following compensation and benefits:

5.1            Retention Bonus.  Employee shall be entitled to a bonus of TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00), which shall be paid by Employer on
the first payroll in January 2016.
5.2            Salary; Discretionary Bonus.
(a)            Employee shall be entitled to receive an annual salary of SIX
HUNDRED TWENTY FIVE THOUSAND DOLLARS ($625,000.00), payable in accordance with
Employer's normal payroll policies and procedures.
(b)            If, during the Term, Employer reports statistically significant
results of its ongoing Phase III pivotal trial of aldoxorubicin, Employee shall
be eligible for a bonus, payable no later than the last regular payroll of 2016,
in an amount, if any, to be determined in the discretion of the Board of
Directors of Employer (the "Board") or of the Compensation Committee of the
Board.
5.3            Expense Reimbursement.  Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee's duties in accordance with Employer's usual
practices and policies in effect from time to time; provided, however, that
Employee shall be permitted to fly first class on all plane trips that are
scheduled for more than two hours in duration. When Employee travels to
Employer's corporate offices, Employer shall pay for (i) round-trip airfare and
airport parking or other ground transportation to and from the airports, or,
(ii) if driving, the cost of gas, tolls and meals, but shall not pay for any
other food or other incidentals except as specifically set forth herein.  (c)
During the Term, Employer shall provide Employee with (i) hotel, parking and
meal accommodations while Employee is working at Employer's corporate offices in
reasonable proximity to Employer's corporate offices as chosen by Employee, (ii)
Employer-paid memberships to one airline club, and (iii) the use of a rental car
leased by Employer with Employer-paid car rental insurance for use while working
in Los Angeles, California.
5.4            Tax Gross-Ups.
(a)            In the event it shall be determined that any payment by the
Employer to or for the benefit of Employee under Section 5.3 above (whether paid
or payable pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 5.4) (a
"Travel, Hotel and Meal Payment") would be subject to federal or state income or
payroll tax (such income and payroll tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Additional Section
5.3 Income Tax"), then Employee shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by Employee
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Additional
Section 5.3 Income Tax imposed upon the Travel, Hotel and Meal Payments.
(b)            In the event it shall be determined that any payment or
distribution by the Employer to or for the benefit of Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
including Section 5.3 above, or otherwise, but determined without regard to any
additional payments required under this Section 5.4) (a "Change in Control
Payment") would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code") or any interest or
penalties are incurred by Employee with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then Employee shall be entitled to receive an
additional payment (a "Parachute Gross-Up Payment") in an amount such that after
payment by Employee of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Parachute Gross-Up Payment, Employee retains an amount of the
Parachute Gross-Up Payment equal to the Excise Tax imposed upon the Change in
Control Payments.
(c)            Subject to the provisions of Section 5.4(d) hereof, all
determinations required to be made under this Section 5.4, including whether and
when a Gross-Up Payment or a Parachute Gross-Up Payment is required and the
amount of such Gross-Up Payment or Parachute Gross-Up Payment, whichever shall
apply, and the assumptions to be used in arriving at such determination, shall
be made by an independent auditor (the "Auditor") jointly selected by Employee
and Employer and paid by Employer. If Employee and Employer cannot agree on the
firm to serve as the Auditor, then they shall each select an accounting firm and
those two firms shall jointly select the accounting firm to serve as the
Auditor. Unless Employee agrees otherwise in writing, the Auditor shall be a
nationally recognized United States public accounting firm that has not during
the two years preceding the date of its selection, acted in any way on behalf of
Employer. Employee and Employer shall cooperate with each other in connection
with any proceeding or claim relating to the existence or amount of any
liability for Excise Tax. All expenses relating to any such proceeding or claim
(including attorneys' fees and other expenses incurred by Employee in connection
therewith) shall be paid by Employer promptly upon demand by Employee, and any
such payment shall be subject to a Parachute Gross-Up Payment under this Section
5.4 in the event that Employee is subject to Excise Tax on it or a Gross-Up
Payment in the event that Employee is subject to an Additional Section 5.3
Income Tax on it.
(d)            The Auditor shall provide detailed supporting calculations both
to the Employer and Employee within 15 business days of the receipt of notice
from Employee that there has been a Change in Control Payment or the Travel,
Hotel and Meal Payment is being treated as taxable income to Employee.  All fees
and expenses of the Accounting Firm shall be borne solely by the Employer.  Any
Gross-Up Payment or Parachute Gross-Up Payment, as determined pursuant to this
Section 5.4, shall be paid by the Employer to Employee on the first to occur of
(i) five business days prior to the time the Excise Tax or the Additional
Section 5.3 Income Tax, as applicable, is payable and (ii) within five days of
the receipt of the Auditor's determination.  Any determination by the Auditor
shall be binding upon the Employer and Employee.  As a result of the uncertainty
in the application of Sections 61 or 4999 of the Code at the time of the initial
determination by the Auditor hereunder, it is possible that Gross-Up Payments or
Parachute Gross-Up Payments which will not have been made by the Employer should
have been made ("Underpayment"), consistent with the calculations required to be
made hereunder.  In the event that the Employer exhausts its remedies pursuant
to Section 5.4(e) and Employee thereafter is required to make a payment of any
Additional Section 5.3 Income Tax or any Excise Tax, the Auditor shall determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be promptly paid by the Employer to or for the benefit of Employee.
(e)            Employee shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Employer of the Gross-Up Payment or the Parachute Gross-Up Payment.  Such
notification shall be given as soon as practicable but no later than thirty days
after Employee is informed in writing of such claim and shall apprise the
Employer of the nature of such claim and the date on which such claim is
requested to be paid.  Employee shall not pay such claim prior to the expiration
of the 30-day period following the date on which it gives such notice to the
Employer (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Employer notifies Employee in
writing prior to the expiration of such period that it desires to contest such
claim, Employee shall:
(i)            give the Employer any information reasonably requested by the
Employer relating to such claim;
(ii)            take such action in connection with contesting such claim as the
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer;
(iii)            cooperate with the Employer in good faith in order effectively
to contest such claim; and
(iv)            permit the Employer to participate in any proceedings relating
to such claim;
provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation of the foregoing provisions
to this Section 5.4(e), the Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim.

--------------------------------------------------------------------------------

5.5            Vacation.  Employee shall continue to accrue vacation days
without loss of compensation in accordance with Employer's usual policies
applicable to all employees at a rate of four weeks' vacation time for each
12-month period during the Term.
5.6           Employee Benefits.  Employee shall be eligible to participate in
any employee benefits made available generally by Employer to all of its
employees under its group plans and employment policies in effect during the
Term. Schedule 2 hereto sets forth a summary of such plans and policies as
currently in effect. Employee acknowledges and agrees that, any such plans or
policies now or hereafter in effect may be modified or terminated by Employer at
any time in its discretion.
5.7            Payroll Taxes.  Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
5.8            Equity Awards.  In connection with the execution and delivery of
this Agreement, Employer and Employee shall enter into mutually satisfactory
amendments to all stock option agreements between Employer and Employee pursuant
to Employer's 2008 Stock Incentive Plan to provide for (a) the vesting, in full,
of the stock options subject to each such stock option agreement in the event
of, and upon, FDA approval to market aldoxorubicin and in the event of
termination of Employee's employment hereunder other than termination by
Employer for Cause and (b) the extended exercisability of all vested options in
the event of termination of Employee's employment hereunder other than
termination by Employer for cause.  Employee also shall be eligible for grants
of stock options, restricted stock and other equity awards based on Employer
stock in accordance with Employer's practices and policies with respect to its
senior executives.
6.            Termination.  This Agreement may be terminated as set forth in
this Section 6.
6.1            Termination by Employer for Cause.  Employer may terminate
Employee's employment hereunder for "Cause" upon notice to Employee.  "Cause"
for this purpose shall mean any of the following:
(a)            Employee's breach of any material term of this Agreement;
provided that the first occasion of any particular breach shall not constitute
such Cause unless Employee shall have previously received written notice from
Employer stating the nature of such breach and evidence of such breach, and
affording Employee at least 30 calendar days to correct such breach;
(b)            Employee's conviction of, or plea of guilty or nolo contendere
to, any misdemeanor, felony or other crime of moral turpitude;
(c)            Employee's conviction of fraud injurious to Employer or its
reputation; and
(d)            Employee's continual failure or refusal (other than due to his
death or "Disability" as defined in Section 6.3) to perform his material duties
as required under Schedule 1 to this Agreement after written notice from
Employer stating the nature of such failure or refusal and affording Employee at
least 30 calendar days to correct the same.
Upon termination of Employee's employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment in a lump sum, not later than three days after the
date of termination, equal to the sum of (1) of any accrued but unpaid salary
and unused vacation as provided in Sections 5.2 and 5.5 as of the date of such
termination, (2) any unpaid bonus that may have been accrued by or awarded
Employee as provided in Section 5.1 and 5.2(b) prior to such date, and (3) such
benefits, if any, to which Employee or his dependents or beneficiaries may then
be entitled as a participant under the employee benefit plans referred to in
Section 5.6.  In the event of the termination of Employee's employment for
Cause, Employee's stock options and any other equity awards based on Employer's
securities, such as restricted stock, restricted stock units, stock appreciation
rights, performance units, etc. shall, to the extent then vested and
exercisable, remain vested and exercisable in accordance with their terms.  In
addition, Employee shall be entitled to retain and have full ownership of all
electronic devices provided to Employee (including, without limitation, a
computer, telephone and tablet); provided that all Employer confidential
information shall be deleted by Employer from such devices before releasing them
to Employee.
 

--------------------------------------------------------------------------------

 6.2            Termination by Employer without Cause.  Employer may also
terminate Employee's employment without Cause upon not less than ten days
written notice to Employee.  Upon the effective date of the termination of
Employee's employment by Employer without Cause under this Section 6.2, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled to (a) a lump sum cash payment on the effective date of Employee's
termination of employment of (1) any accrued but unpaid salary and unused
vacation as of the date of such termination as required by California law, which
shall be due and payable upon the effective date of such termination, (2) any
unpaid bonus that may have been accrued by or awarded Employee under Sections
5.1 and 5.2(b) prior to such date, and (3) such benefits, if any, to which
Employee or his dependents or beneficiaries may then be entitled as a
participant under the employee benefit plans referred to in Section 5.6, (b) as
of the effective date of Employee's termination, full (100%) and immediate
vesting of all of Employee's stock options and any other equity awards based on
Employer securities, such as restricted stock units, stock appreciation rights,
performance units, etc., and all stock options and other equity awards  shall
remain exercisable for their full term, (c) payment of any Tax Gross-Up or
Parachute Tax Gross-Up payment as described in Section 5.4, (d) an amount, which
shall be due and payable within ten days following the effective date of such
termination, equal to Employee's salary as provided in Section 5.2(a) that would
otherwise be payable for the period (the "Severance Period") commencing on the
date of termination of Employee's employment and ending on the first anniversary
of such termination date, provided that if the date of termination occurs
following a Change of Control (as hereinafter defined), then the salary
described in this clause shall instead be calculated using a 24-month "Severance
Period" that commences on the date of termination and ends on the second
anniversary of such termination date, (e) retain and have full ownership of all
electronic devices provided to Employee (including, without limitation, a
computer, telephone and tablet), provided that all Employer confidential
information shall be deleted by Employer from such devices before releasing them
to Employee, and (f) continued participation, at Employer's cost and expense, of
Employee and his dependents, for a period of 12 months following such
termination, in any Employer-sponsored group benefit plans in which Employee was
participating as of the date of termination.  Employee's rights to the payments
and benefits under clauses (b) through (f) of this Section 6.2 shall be
conditioned on Employee's prior execution and delivery to Employer of the
General Release of All Claims in the form attached hereto as Exhibit A.
6.3            Death or Disability.  In the event of Employee's death or
"Disability" (as defined below) during the Term, the Employee's employment shall
automatically cease and terminate as of the date of Employee's death or the
effective date of Employer's written notice to Employee of its decision to
terminate his employment by reason of his Disability, as the case may be, and
Employee or his heirs or personal representative shall be entitled to the same
payments and benefits, at the same times, as described in Section 6.2 for a
termination of employment by Employer without Cause.  Likewise, as of the
effective date of Employee's death or termination due to Disability, full (100%)
and immediate vesting of all of Employee's stock options and any other equity
awards based on Employer securities, such as restricted stock units, stock
appreciation rights, performance units, etc., held by Employee at the time of
his death or Disability and all stock options and other equity awards shall
remain exercisable thereafter for their full term.  In addition, Employee or his
heirs or personal representative shall be entitled to retain and have full
ownership of all electronic devices provided to Employee (including, without
limitation, a computer, telephone and tablet) ); provided that all Employer
confidential information shall be deleted by Employer from such devices before
releasing them to Employee or such heirs or personal representatives. 
Notwithstanding the foregoing or any provision of Section 6.2, Employer's
obligation to pay Employee the salary called for in Section 6.2 for the
Severance Period following termination of his employment by reason of his
Disability shall be subject to offset and shall be reduced by any and all
amounts paid to Employee under any disability insurance policy paid or provided
for by Employer as provided in Section 5.6 or otherwise. Employee's "Disability"
shall have the meaning ascribed to such term in any policy of disability
insurance maintained by Employer (or by Employee, as the case may be) with
respect to Employee or, if no such policy is then in effect, shall mean
Employee's inability to fully perform his duties hereunder for any period of at
least 75 consecutive days or for a total of 90 days, whether or not consecutive.
6.4            Termination by Employee for Good Reason.
(a)            Employee may terminate his employment hereunder for "Good
Reason," which shall mean any material breach by Employer of the terms hereof
that is not corrected by Employer within five days after written notice by
Employee to Employer, including, without limitation, (i) the assignment to
Employee of any duties inconsistent in any respect with his position as Chief
Medical Officer and Executive Vice President (including status, offices, titles,
reporting requirements, authority, duties or responsibilities); (ii) any failure
by Employer to comply with its compensation obligations under this Agreement;
(iii) Employer's requiring Employee to relocate from San Francisco or report to
any office or location more than ten miles of the current location of the
Company's headquarters; or (iv) the failure of any purchaser of substantially
all the assets of the Employer to assume or renew this Agreement.  If Employee
terminates his employment for Good Reason, subject to Employer's right to cure
as set forth above, the termination shall take effect on the effective date
(determined under Section 15) of the written notice to Employer, and Employee
shall be entitled to the same payments and benefits, at the same times,
described in Section 6.2 for a termination by Employer without Cause. Likewise,
as of the effective date of Employee's termination for Good Reason, to the
extent not otherwise vested, full (100%) and immediate vesting of all of
Employee's stock options and any other equity awards based on Employer
securities, such as restricted stock units, stock appreciation rights,
performance units, etc., and all stock options and other equity awards shall
remain exercisable thereafter for their full term.  In addition, Employee shall
be entitled to retain and have full ownership of all electronic devices provided
to Employee (including, without limitation, a computer, telephone and tablet) );
provided that all Employer confidential information shall be deleted by Employer
from such devices before releasing them to Employer.
(b)            Employee also may terminate his employment hereunder for Good
Reason if Employer terminates without cause the employment of any of the Senior
Vice President of Clinical Operations or Vice Presidents of Clinical Development
or Manufacturing and Project Management (the "Key Employees") of Employer.  Any
termination by Employee of his employment under this Section 6.4(b) shall be
effective upon notice to Employer given not later than 90 days following the
termination of employment of any of the Key Employees.  At Employer's request,
Employee shall postpone termination of his employment under this Section 6.4(b)
for a transition period not to exceed 30 days from the date Employee's
employment would otherwise have been terminated hereunder.  Upon termination of
his employment under this Section 6.4(b), Employee shall be entitled to receive
within ten days of the effective date of such termination a lump sum cash
payment equal to Employee's salary as provided in Section 5.2(a) for the period
commencing on the date of termination of Employee's employment and ending on the
expiration of the Term or on the six-month anniversary of such termination,
whichever is later. Further, as of the effective date of Employee's termination
for Good Reason under this Section 6.4(b), to the extent not otherwise vested,
full (100%) and immediate vesting of all of Employee's stock options and any
other equity awards based on Employer securities, such as restricted stock
units, stock appreciation rights, performance units, etc., and all stock options
and other equity awards shall remain exercisable thereafter for their full
term.  In addition, Employee shall be entitled to retain and have full ownership
of all electronic devices provided to Employee (including, without limitation, a
computer, telephone and tablet) ); provided that all Employer confidential
information shall be deleted by Employer from such devices before releasing them
to Employer
              6.5            Termination by Employee without Good Reason. 
Employee shall have the right to voluntarily terminate his employment hereunder
at any time without Good Reason upon 30 days' written notice to Employer.  A
voluntary termination by Employee in accordance with this Section 6.5 shall not
be deemed a breach of this Agreement.  Upon any voluntary termination of
employment by Employee without Good Reason pursuant to this Section 6.5,
Employee shall be entitled only to such payments and benefits as those described
in Section 6.1 for a termination by Employer for Cause.   In addition, Employee
shall be entitled to retain and have full ownership of all electronic devices
provided to Employee (including, without limitation, a computer, telephone and
tablet) ); provided that all Employer confidential information shall be deleted
by Employer from such devices before releasing them to Employee.
6.6            Termination in Connection with a Change in Control.  For purposes
of this Section 6.6, a "Change in Control" shall have the meaning ascribed to
such term in Employer's 2000 Long-Term Incentive Plan and shall also have the
meaning ascribed to the term "Corporate Transaction" in Employer's 2008 Stock
Incentive Plan, as each such Plan may be amended from time to time. If a Change
in Control occurs during the Term, and if, within two years after the date on
which the Change in Control occurs, Employee's employment is terminated by
Employer without Cause or by Employee for Good Reason, then Employee will be
entitled to the payments and benefits described in the proviso found in the
third from the last sentence of Section 6.2 above, at the same times, described
in Section 6.2 for a termination by Employer without Cause.


--------------------------------------------------------------------------------

                 6.7            No Mitigation; No Offset.  Employee shall have
no obligation to seek other employment or to otherwise mitigate Employer's
obligations to him arising from the termination of his employment, and no
amounts paid or payable to Employee by Employer under this Agreement shall be
subject to offset for any remuneration to which Employee may become entitled
from any other source after his employment with Employer terminates, whether
attributable to subsequent employment, self-employment or otherwise.
7.            Confidentiality.  While this Agreement is in effect and for a
period of five years thereafter, and except as otherwise required by law or
legal process and after reasonable notice to Employer and opportunity for
Employer to intervene, Employee shall hold and keep secret and confidential all
"trade secrets" (within the meaning of applicable law) and other confidential or
proprietary information of Employer and shall use such information only in the
course of performing Employee's duties hereunder; provided, however, that with
respect to trade secrets, Employee shall hold and keep secret and confidential
such trade secrets for so long as they remain trade secrets under applicable
law.  Employee shall maintain in trust all such trade secrets or other
confidential or proprietary information, as Employer's property, including, but
not limited to, all documents concerning Employer's business, including
Employee's work papers, telephone directories, customer information and notes,
and any and all copies thereof in Employee's possession or under Employee's
control.  Upon the expiration or earlier termination of Employee's employment
with Employer, or upon request by Employer, Employee shall deliver to Employer
all such documents belonging to Employer, including any and all copies in
Employee's possession or under Employee's control.
8.            Equitable Remedies and Injunctive Relief.  Employee hereby
acknowledges and agrees that monetary damages are inadequate to fully compensate
Employer for the damages that would result from a breach or threatened breach of
Section 7 of this Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith.  This provision shall not, however, diminish
Employer's right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.
9.            Indemnification; Insurance.  Employer and Employee acknowledge
that, as the Executive Vice President and Chief Medical Officer of the Employer,
Employee shall be a corporate officer of Employer and, as such, Employee shall
be entitled to indemnification to the fullest extent of the law as set forth in
the Indemnification Agreement dated December 9, 2013 between the parties.
10.            Severable Provisions.  The provisions of this Agreement are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.
11.            Successors and Assigns.  This Agreement shall inure to the
benefit of and shall be binding upon Employer, its successors and assigns and
Employee and his heirs and representatives; provided, however, that neither
party may assign this Agreement without the prior written consent of the other
party.
12.            Entire Agreement.  Except for the Indemnification Agreement dated
December 9, 2013 and the amendments to the stock option agreements referred to
in Section 5.8, this Agreement contains the entire agreement of the parties
relating to the subject matter hereof, and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement that are not set forth otherwise herein.  This Agreement supersedes
any and all prior agreements, written or oral, between Employee and Employer
relating to the subject matter hereof.  Any such prior agreements are hereby
terminated and of no further effect, and Employee, by the execution hereof,
agrees that any compensation provided for under any such agreements is
specifically superseded and replaced by the provisions of this Agreement.
13.            Amendment.  No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto and unless such writing
is made by an executive officer of Employer (other than Employee).  The parties
hereto agree that in no event shall an oral modification of this Agreement be
enforceable or valid.
14.            Governing Law.  This Agreement is and shall be governed and
construed in accordance with the laws of the State of California without giving
effect to California's choice-of-law rules.
15.            Notice.  All notices and other communications under this
Agreement shall be in writing and mailed or delivered by hand or by a nationally
recognized courier service guaranteeing overnight delivery to a party at the
following address (or to such other address as such party may have specified by
notice given to the other party pursuant to this provision):
If to Employer:
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California  90049
Attention: Chief Executive Officer
If to Employee:
        Daniel Levitt, M.D., Ph.D.
        [Address intentionally omitted]

 

--------------------------------------------------------------------------------

16.            Survival.  Sections 4, 5.2, 5.3, 5.4, 6 through 16 and 18 through
20 shall survive the expiration or termination of this Agreement.
17.            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same agreement.  A counterpart executed and
transmitted by facsimile shall have the same force and effect as an originally
executed counterpart.
18.            Attorney's Fees.  In any action or proceeding to construe or
enforce any provision of this Agreement the prevailing party shall be entitled
to recover its or his reasonable attorneys' fees and other costs of suit (up to
a maximum of $15,000) in addition to any other recoveries.
19.            No Interpretation of Ambiguities Against Drafting Party.  This
Agreement has been negotiated at arm's length between persons knowledgeable in
the matters dealt with herein. Accordingly, the parties agree that any rule of
law, including, but not limited to, California Civil Code Section 1654 or any
other statutes, legal decisions, or common law principles of similar effect,
that would require interpretation of any ambiguities in this Agreement against
the party that has drafted it, is of no application and is hereby expressly
waived. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the parties hereto.
20.            Section 409A of the Code.  This Agreement is intended to comply
with the applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder ("Section 409A"), and shall be administered in accordance
with Section 409A to the extent Section 409A of the Code applies to the
Agreement. Notwithstanding anything in the Agreement to the contrary,
distributions pursuant to the Agreement that are subject to Section 409A may
only be made in a manner, and upon an event, permitted by Section 409A.  The
provisions of this Agreement shall be construed and interpreted to avoid the
imposition of any additional tax, penalty or interest under Section 409A while
preserving, to the extent possible, the intended benefits hereunder payable to
Employee.  Employer and Employee agree that any payment made pursuant to this
Agreement due to Employee's "separation from service" as defined in Section 409A
shall be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code (six
month delay) if and to the extent required to avoid the imposition of any tax,
penalty or interest under Section 409A. Any such delayed payments will be paid
in a lump sum on the earliest date on which the Company may provide such payment
to Employee without Employee's incurring any additional tax or interest pursuant
to Section 409A.  Further, any additional cost to Employee by reason of such
postponement period, including, for example, Employee's payment of the cost of
health benefits during the postponement period, shall be reimbursed by the
Company to Employee after such period has ended. If Employee dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of Section 409A shall be paid to Employee's beneficiary, or if none, to
the personal representative of Employee's estate within 30 days after the date
of Employee's death.
[Signature Page Follows]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 
"EMPLOYER"
     
"EMPLOYEE"
   CYTRX CORPORATION                  
/s/ STEVEN A. KRIEGSMAN
   
/s/ DANIEL LEVITT, M.D., Ph.D.
 
Steven A. Kriegsman
   
Daniel Levitt, M.D., Ph.D.
 
Chairman and Chief Executive Officer
   
 
 



























